Title: From George Washington to Benjamin Lincoln, 30 September 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir
                     
                     Head Quarters 30th Septemr 1782
                  
                  I have the Honor to transmit to you a Copy of the proceedings of our Commissioners at their late Meeting at Tappan, with Copies of the powers presented by the British Commissioners, and the several papers which passed between them ’till their Seperation on the 28th—by which you will see their Business has been brot to a speedy & undecisive Issue.
                  Inclosed are Copies of Letters which passed between the two Commissys of prisoners on the Subject of partial Exchanges.
                  You will be pleased to lay the whole before Congress & obtain from that Hone Body as soon as may be, their Determination for my future Government on this Subject—particularly respectg the proposition of the British Comsy of prisoners contained in the last mentioned papers.
                  The Commisrs on the part of Sir Guy Carleton, having thot proper to reject the Remonstrance & protest of our Commissy on the Treatment experienced by the United States in the Support & Maintenance of their prisoners of War in our powers, I shall take an early Occasion by Letter to convey to the British Comr in Chief the Sentiments of Congress on that Head—a Copy of which will be sent to you.  I am &c.
                  G.W.
                  P.S.  The Marquis de la fayette having informed me that in Consequence of the Exchange of Lord Cornwallis, he had made a Conditional Exchange of his Lordships Family, grounded on the approbation of Doctr Franklin & the treatice of the British in the Case of yourself—I wish that if his Lordships Exchange should be confirmed by Congress, that those of his family may also be approved—I think it not only a Respect due to the Character of the Marquis, but that it may be best also in a political View.

                  
               